Title: From Benjamin Franklin to Margaret Stevenson, 17 July 1775
From: Franklin, Benjamin
To: Stevenson, Margaret


My dear dear Friend,
Philada July 17. 1775
All Trade and Business, Building, Improving, &c. being at a Stand here, and nothing thought of but Arms, I find no Convenience at present of putting out your Money in this Country, and therefore have concluded not to draw it over, but return it into your Hands; and accordingly inclose an Order for it on Messrs. John & Robert Barclay, Cheapside, with whom I left it. I send you also inclos’d an Order on Browns and Collinson for £260 more, supposing by the Sketch Mr. Williams made of our Accts. that I may owe you about that Sum: When they are finally settled we shall see where the Ballance lies, and easily rectify it. In the mean time you will be in Possession of a compleat £1000 which as a Friend I would not advise you to trust in your Stocks; for Britain having begun a War with us, which I apprehend is not likely soon to be ended, and may possibly draw on one with some European Power, there is great Probability of those Stocks falling headlong, as you remember the India did. You had better therefore, I think, put your Money out on a good Mortgage of Land.
I received what you sent me per Major Trent, and since your kind Letter of April 24. I rejoice to hear you are well and happy. I am well, and as happy as I can be under the Fatigue of more Business than is suitable to my Age and Inclination: But it follows me every where, and I submit. I am delighted with my little Family. Temple is with his Father. He has written to you, and to his other Friends. My Respects to Mr. and Mrs. Elphinstone when you see them. I shall write to them when I can, for I think we are much indebted to them for the Improvement of that fine Boy. My Love to dear Polly and Dolly. I shall write to them by next Opportunity. I pray God to bless and preserve you, being ever, my dear Friend, Yours most affectionately
BF.
Mrs Stevenson
